Citation Nr: 0125997	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  91-50 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The appellant had active duty from October to December 1944 
and from September 1950 to June 1952.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from a June 
1990 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  In May 
2000, the appellant's claim was transferred to the VARO in 
Newark, New Jersey.

By way of a lengthy procedural history, the Board notes that, 
in an unappealed September 1965 decision, the RO, in 
pertinent part, denied the appellant's claim of entitlement 
to service connection for dysentery.  Thereafter, in a March 
1988 determination, the RO found that new and material 
evidence had not been submitted to reopen his claim for 
service connection for a stomach disorder.  The appellant 
appealed that action and, in a January 1989 decision, the 
Board denied his claim on the merits, on a de novo basis.

In June 1990, the RO found that the appellant had not 
submitted new and material evidence to reopen his previously 
denied claim for service connection for gastroenteritis, 
resulting in an arthritic disorder.  In October 1992, the 
Board remanded the appellant's claim of whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for gastroenteritis with 
claimed secondary arthritis.  Then, in an August 1994 
decision, the Board found that new and material evidence had 
been submitted, reopened the appellant's claim, and remanded 
it to the RO for additional development and de novo review.  

In February 1999, the RO granted service connection for 
seronegative arthritis, but denied the appellant's claim for 
service connection for gastroenteritis.  

In a November 1999 decision, the Board denied the appellant's 
claim of entitlement to service connection for a 
gastrointestinal disorder, on the basis that the claim was 
not well grounded.  The appellant appealed the Board's 
decision to the U. S. Court of Appeals for Veterans Claims 
(hereinafter referred to as the "CAVC").  In that 
litigation, a Motion for Remand was filed by the VA General 
Counsel.  In an Order of March 2001, that vacated the Board's 
decision and remanded the matter, the CAVC noted that remand 
was required due to the recent enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (West Supp. 2001).  As set forth in detail below, that 
statute substantially amended existing law regarding the 
assistance to be afforded claimants for veteran's benefits 
and regarding decisions on their claims.  A copy of the 
CAVC's Order in this matter has been placed in the claims 
file.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
statute redefined the obligations of VA with respect to the 
duty to assist, and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The new law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty-to-assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  We further note that the Secretary 
of Veterans Affairs has issued regulations to implement the 
VCAA, found at 66 Fed. Reg. 45,620-632 (Aug. 29, 2001).

The appellant contends that service connection is warranted 
for a gastrointestinal disorder that is due to service.  
Service medical records dated in 1951 document his complaints 
of, and treatment for, diarrhea, acute gastroenteritis, and 
giardiasis due to Giardia Lamblia.  An August 1951 hospital 
record reflects a final diagnosis of gastroenteritis, acute, 
cause unknown, cured.  A January 1999 VA examination report 
includes diagnoses of Giardia enteritis -- resolved with no 
evidence of recurrence; isolated small colonic ulcer of 
questionable etiology that could be related to non-steroidal 
anti-inflammatory drug use; multiple chronic mild irritable 
bowel syndrome symptoms; no objective evidence of 
inflammatory bowel disease; and seronegative arthritis.  The 
VA physician opined that there was no evidence to indicate 
that the appellant's current gastrointestinal problems were 
related to his prior giardiasis.

In January 2001, the RO granted the appellant's claim for a 
total rating based upon individual unemployability due to 
service-connected disability, effective from 1989.  In 
conjunction with that claim, the veteran underwent a VA 
general medical examination in June 2000.  Upon review of the 
appellant's records and clinical findings, the examiner said 
the appellant was suffering most profoundly from chronic 
joint pain, consistent with degenerative arthritis, with two 
prior rheumatologists attributing the symptoms to 
seronegative spondyloarthropathy and perhaps Reiter's 
syndrome.  The VA physician also noted "lower GI symptoms 
consistent with irritable bowel syndrome," although an 
earlier diagnosis of ulcerative colitis was also noted.  
However, the examiner was not asked to comment on whether the 
appellant's currently diagnosed gastrointestinal disorder(s) 
was (were) related to findings noted in service.


Accordingly, this case is REMANDED for the following:

1. The appellant should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
any additional records pertinent to 
his claim.  When the requested 
information and any necessary 
authorizations have been received, the 
RO should attempt to obtain copies of 
all indicated records and associate 
them with the claims file. 

2. The appellant should be provided an 
opportunity to submit any additional 
medical or other statements to support 
his contentions that service 
connection is warranted for a 
gastrointestinal disorder; and the RO 
should provide the appellant and his 
representative with notice as to the 
results of the search for additional 
records.

3. The RO should request that the VA 
physician who examined the appellant 
in June 2000 review the claims folders 
and examination report, and render an 
opinion as to whether it is at least 
as likely as not that any currently 
diagnosed gastrointestinal disorder is 
related to gastrointestinal complaints 
and findings noted in the appellant's 
service medical records, specifically 
his second period of service, in 1951.  
If, and only if, that physician is 
unavailable, the veteran should be 
scheduled for a new VA examination to 
determine the etiology of any 
currently diagnosed gastrointestinal 
disorder(s).  All tests and studies 
should be conducted, and all clinical 
findings listed in detail.)

4. Then, RO must review the claims file 
and ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied. 

5. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).



